DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 19 as they pertain to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 8, the claim recites “a venting angle…is greater than or equal to 0” which lacks any units.  It is presumed to be degrees.
	As to claim 8, the claim recites “so that gaps…are not visible when the first frame is viewed straight on” is unclear as a relative/subjective term (MPEP 2173.05(b)).  Specifically, it is unclear what is intended as “viewed straight on”.  Certainly the glasses can be rotated/removed/etc. such that the gaps can be seen or viewed as depicted in Applicant’s Figures 5A,B and thus “viewed straight on”.  Also, it is unclear how the venting angle removes such viewing of the gap.  From Applicant’s specification it appears what is intended is the angle is to be positive as per the coordinate system of Figure 5B such that light does not directly pass through the gap to the eye of the wearer, although the claim language does not particularly reflect this disclosure and thus is unclear how to infringe the claim.
	For purposes of compact prosecution, Examiner will understand that so long and as such a 0-degree angle can be drawn, such features will be met.
	As to claim 15, the claim recites “the first frame” which lacks antecedent basis.
	Claims 16-17 are rejected as dependent upon claim 15.
	As to claim 18, the claim recites “a venting angle…is greater than or equal to 0” which lacks any units.  It is presumed to be degrees.
	As to claim 18, the claim recites “so that gaps…are not visible when the first frame is viewed straight on” is unclear as a relative/subjective term (MPEP 2173.05(b)).  Specifically, it is unclear what is intended as “viewed straight on”.  Certainly the glasses can be rotated/removed/etc. such that the gaps can be seen or viewed as depicted in Applicant’s Figures 5A,B and thus “viewed straight on”.  Also, it is unclear how the venting angle removes such viewing of the gap.  From Applicant’s specification it appears what is intended is the angle is to be positive as per the coordinate system of Figure 5B such that light does not directly pass through the gap to the eye of the wearer, although the claim language does not particularly reflect this disclosure and thus is unclear how to infringe the claim.
	For purposes of compact prosecution, Examiner will understand that so long and as such a 0-degree angle can be drawn, such features will be met.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11-15, 19-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hartley et al. (US 2004/0025232 - Hartley; cited by Applicant).
	As to claim 1, Hartley teaches a headworn support kit comprising a lens (Hartley Fig. 10 - 20), a first frame comprising a first lens support adapted to receive the lens (Hartley Fig. 10 - 200, 300), and a second frame comprising a second lens support adapted to support the lens in a wearer’s field of view (Hartley Fig. 10 - 10), the lens support having a channel configured to receive the lens and secure the lens in place (Hartley Fig. 2A - 36; para. [0033]), wherein the lens is interchangeable between the first frame and the second frame such that the lens is configured to be removable from and supported by the first and second frame (Hartley Fig. 10; para. [0027]), wherein the first frame and the second frame are structurally different (Hartley Fig. 10 - 200, 300, 10).
	As to claim 2, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches the first frame is an eyeglass frame and the first lens support is an eyeglass lens support (Hartley Fig. 6A; Fig. 10), the eyeglass frame comprising an earstem attached to the eyeglass lens support (Hartley Fig. 6A - 104); and the second frame is a goggle frame (Hartley Fig. 1; Fig. 10), the goggle frame comprising a padded layer attached to a posterior surface of the second lens support (Hartley Fig. 1 - 24, 14a; para. [0029], [0030]), the padded layer configured to be pressed against a head of the wearer when in use (Hartley Fig. 1 - 24, 14a; para. [0029], [0030]).
	As to claim 3, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches the lens comprises a unitary lens (Hartley Fig. 10 - 20).
	As to claim 4, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Hartley further teaches the first frame further comprises one or more contact points configured to contact a unitary lens when the unitary lens is secured to the first frame (Hartley Fig. 6A - 108; Figs. 6B, 6C - 110, 20).
	As to claim 11, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches a headworn support comprising the lens secured to the first frame or the lens secured to the second frame is configured to withstand a ballistic impact of a 0.25” ball having a speed of at least about 150 ft/s (Hartley para. [0052] - meets standard of MIL-STD-662E).
	As to claim 12, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches a headworn support comprising the lens secured to the first frame or the second frame is configured to withstand a ballistic impact of a 0.15 caliber cylindrical-shaped, chamfered edge fragment having a speed of at least about 640 feet per second (Hartley para. [0052] - meets standard of MIL-STD-662E).
	As to claim 13, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches wherein the first frame is an eyeglass frame and the first lens support is an eyeglass lens support, the eyeglass frame comprising an earstem attached to the eyeglass lens support (Hatley Fig. 10 - 200, 300), and the second frame includes a portion of a helmet configured to be worn on the head of the wearer when in use (Hartley Fig. 1 - 45; para. [0031]).
	As to claim 14, Hartley teaches a headworn support kit comprising:
a unitary lens (Hartley Fig. 10 - 20); an eyewear frame comprising: an eyeglass lens support adapted to receive the unitary lens (Hartley Fig. 10 - 200, 300), the eyeglass frame comprising an earstem attached to the eyeglass lens support (Hartley Fig. 10 - 200, 300; Fig. 6A - 104); a goggle frame comprising: a full orbital, goggle straps, and a goggle lens support adapted to support the unitary lens in a wearer's field of view (Hartley Fig. 10 - 10), the goggle lens support having a channel configured to receive the unitary lens and secure the unitary lens in place (Hartley Fig. 2A - 36; para. [0033]), wherein the goggle frame comprises a padded layer attached to a posterior surface of the goggle lens support (Hartley Fig. 1 - 24, 14a; para. [0029], [0030]), wherein the padded layer configured to be pressed against a head of the wearer when in use (Hartley Fig. 1 - 24, 14a; para. [0029], [0030]), and wherein the unitary lens is interchangeable between the eyewear frame and the goggle frame such that the unitary lens is configured to be removable from and supported by the eyewear frame and the goggle frame (Hartley Fig. 10 - 20; para. [0027]).
	As to claim 15, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Hartley further teaches the eyewear frame further comprises one or more contact points configured to contact the unitary lens when the unitary lens is secured to the first frame (Hartley Fig. 6A - 108; Figs. 6B, 6C - 110, 20).
	As to claim 19, Hartley teaches a headworn support kit comprising a unitary lens (Hartley Fig. 10 - 20);  at least two of an eyewear frame comprising a first lens support adapted to receive the unitary lens (Hartley Fig. 10 - 200, 300), a goggle frame comprising a full orbital and a second lens support adapted to support the unitary lens in a wearer’s field of view (Hartley Fig. 10 - 10), the second lens support having a channel configured to receive the unitary lens and secure the unitary lens in place (Hartley Fig. 2A - 36; para. [0033]); a third frame comprising a third lens support adapted to support the unitary lens in a wearer’s field of view (Hartley Fig. 10 - 10; Fig. 1 - 45, 16; para. [0031]), the third lens support having a groove configured to receive the unitary lens and secure the unitary lens in place (Hartley Fig. 2A - 36; para. [0033]), wherein the unitary lens is interchangeable between at least two of the eyewear frame, goggle frame, and the third frame such that the unitary lens is configured to be removable from and supported by the at least two of the eyewear frame, the goggle frame, and the third frame (Hartley para. [0027]), wherein the eyewear frame, goggle frame, and third frame are structurally different (Hartley Fig. 10; para. [0031]).
	As to claim 20, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Hartley further teaches the third frame is a helmet frame that is a portion of a helmet configured to be worn on the head of the wearer when in use (Hartley para. [0031]).
	As to claim 21, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hartley further teaches the first frame comprises a partial orbital (Hartley Fig. 10 - 200, 300), and the second frame further comprises a full orbital (Hartley Fig. 10 - 10).
	As to claim 22, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Hartley further teaches the unitary lens comprises lateral and medial engagement sections (Hartley Fig. 6A - lens (20) being secured laterally at (108) and medially at (110, 120)), wherein the channel secures the unitary lens in place via the engagement sections (Hartley Fig. 6A - 108, 112).
	As to claim 23, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Hartley further teaches the unitary lens comprises a protrusion (Hartley Fig. 6A - left/right portions of lens at (108)), and wherein the channel receives the protrusion of the unitary lens (Hartley Fig. 6A - 108, 20; para. [0051]).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley as applied to claims 4, 15 above, and further in view of Jannard et al. (US 2008/0129952 - Jannard; of record).
	As to claim 5, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Hartley further teaches between two or more contact points, a posterior surface of the first frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens (Hartley Figs. 6B, 6C), and further teaches accommodating lenses in the range of 0.5mm and 6mm (Hartley para. [0035]) but does not specify the protrusion distance being less than or equal to 4mm.
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 4mm (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching the frame thickness to be < 350% of the lens thickness, thus for lenses of 0.5mm - 6mm, the range includes a “protrusion distance” of less than 4mm since of course the width (122) also includes the lens thickness and some portion on the anterior surface).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 4mm since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).
	As to claim 9, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Hartley further teaches between two or more contact points, a posterior surface of the first frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens (Hartley Figs. 6B, 6C), and further teaches accommodating lenses in the range of 0.5mm and 6mm (Hartley para. [0035]) but does not specify the distance being less than or equal to 4mm.
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 4mm (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching the frame thickness to be < 350% of the lens thickness).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 3.2 center lens thickness since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).
	As to claim 10, Hartley in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Jannard further teaches the protrusion distance being less than or equal to the center thickness of the lens (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching less than 350% which is overlapping range with less than or equal to (i.e. < 100%)).
	As to claim 16, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Hartley further teaches between two or more contact points, a posterior surface of the first frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens (Hartley Figs. 6B, 6C), and further teaches accommodating lenses in the range of 0.5mm and 6mm (Hartley para. [0035]) but does not specify the distance being less than or equal to 4mm.
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 4mm (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching the frame thickness to be < 350% of the lens thickness, thus for lenses of 0.5mm - 6mm, the range includes a “protrusion distance” of less than 4mm since of course the width (122) also includes the lens thickness and some portion on the anterior surface).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 4mm since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).

Claims 6-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley and Jannard as applied to claims 5, 16 above, and further in view of Van Atta et al. (US 6,991,333 - Van Atta).
	As to claim 6, Hartley in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify when the lens is secured to the first frame, the upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens.
	In the same field of endeavor Van Atta teaches eyewear lens and support having an upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens (Van Atta Fig. 1 - 20, 14, 16, 40; Fig. 2 - 40; col. 4:40-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens and support as spaced apart since, as taught by Van Atta, such spacing allows for venting to reduce fogging of the eyewear (Van Atta col. 4:4-61).
	As to claim 7, Hartley in view of Jannard and Van Atta teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Van Atta further teaches a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens (Van Atta Fig. 2 - 40; Fig. 3- 40; col. 4:54-61 - gap is continuous along the upper edge of lens - i.e. ~100% of the chord of the edge of the lens is spaced apart from the frame).
	As to claim 17, Hartley in view of Jannard OpticsPlanet in view of XSG, Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 16, but doesn’t specify when the unitary lens is secured to the first frame, the upper edge of the unitary lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the unitary lens, and a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens.
	In the same field of endeavor Van Atta teaches eyewear lens and support having an upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens (Van Atta Fig. 1 - 20, 14, 16, 40; Fig. 2 - 40; col. 4:40-61) and a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens (Van Atta Fig. 2 - 40; Fig. 3- 40; col. 4:54-61 - gap is continuous along the upper edge of lens - i.e. ~100% of the chord of the edge of the lens is spaced apart from the frame).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens and support as spaced apart since, as taught by Van Atta, such spacing allows for venting to reduce fogging of the eyewear (Van Atta col. 4:4-61).
	
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley as applied to claims 4 and 14 above, and further in view of Matera (US 2011/0001921; of record).
	As to claim 8, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 4, but doesn’t specify when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on, the venting angle defined between a horizon and a path through the gaps between the eyewear frame and the unitary lens.
	In the same field of endeavor Matera teaches eyewear lens and frame such that when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on (Matera Fig. 2a,b; para. [0028], [0029]; see below).  It would have been obvious to one of ordinary skill in the art to provide such venting angle and gaps since, as taught by Matera, such venting angles and gaps allow for venting air to reduce lens fogging (Matera para. [0028, [0029]).

    PNG
    media_image1.png
    374
    605
    media_image1.png
    Greyscale


	As to claim 18, Hartley teaches all the limitations of the instant invention as detailed above with respect to claim 14, but doesn’t specify when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on, the venting angle defined between a horizon and a path through the gaps between the eyewear frame and the unitary lens.
	In the same field of endeavor Matera teaches eyewear lens and frame such that when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on (Matera Fig. 2a,b; para. [0028], [0029]; see below).  It would have been obvious to one of ordinary skill in the art to provide such venting angle and gaps since, as taught by Matera, such venting angles and gaps allow for venting air to reduce lens fogging (Matera para. [0028, [0029]).

    PNG
    media_image1.png
    374
    605
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 4, 2022